DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 06/30/2022

	Claim(s) 1-23 are pending.
	Claim(s) 21-23 have been added.
	The 35 U.S.C § 103 rejection to claims 1-23 have been fully considered in view of the amendments received 06/30/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 06/30/2022



Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1:

Applicant argues (Remarks, Page 11, ¶ 5 to Page 12, ¶ 1), that “Jiang does not teach or suggest “obtaining at least one of a component weight or a direction weight based on the product type of the target device; and acquiring virtual object data for representing an appearance of the target device based on the at least one component, the plurality of directions, and the at least one of the component weight or the direction weight.”
The Examiner disagrees. Wherein, Jiang et al. teaches obtaining at least one of a component weight or a direction weight based on the product type of the target device (Jiang; obtain (through the CNN) at least one of a classification (i.e. component weight or direction weight) based on the product type of the target object [¶ 0056, ¶ 0059-0060, and ¶ 0073], as illustrated within Fig. 2B; wherein, classification involves weighted features and/or scoring corresponding to at least one of a component weight or a direction weight [¶ 0036-0037 and ¶ 0048-0049], such that weighted values are associated with machine learning [¶ 0090-0091 and ¶ 0104]). Additionally, Jiang teaches acquiring virtual object data for representing an appearance of the target device based on the at least one component, the plurality of directions, and the at least one of the component weight or the direction weight (Jiang; acquire mesh (i.e. virtual object) data for representing an appearance of the target object [¶ 0014, ¶ 0034, and ¶ 0064-0065] based on the at least one component, the plurality of directions, and the at least one of the classification (i.e. component weight or direction weight) [¶ 0059-0060, ¶ 0067-0068, and ¶ 0073]; such that, processable data is obtained from image data [¶ 0070-0072 and ¶ 0080]; and wherein, a 2D mesh forms a 3D mesh [¶ 0063-0064 and ¶ 0066-0068]; moreover, generating 3D models [¶ 0005], Cartesian space data is associated with reconstruction [¶ 0070-0073], and 3D point cloud reconstruction [¶ 0064-0065 and ¶ 0092]).
Therefore, Applicant’s arguments above are not persuasive.

Applicant argues (Remarks, Page 12, ¶ 3), “… that the classification weights “W” of nodes in layers of a neural network, which are used along with bias ‘b” to adjust for error in the neural network (see paragraph [0091]) of Jiang, are not a component weight or a direction weight based on the product type of the target device.”
The Examiner disagrees. Wherein, the term “component” is defined a constituent part; element; ingredient (Dictionary.com; [https://www.dictionary.com/browse/component]). Thus, a component weight corresponds to an element weight further corresponding to a value. Although, Applicant’s arguments infer additional meaning than a value with regards to “component weight”, the claim language is not further limiting in a manner that distinguishes over the current interpretation. Wherein, Jiang et al. teaches using classification to obtain weight values that are based on a product type (corresponding to a chair) of a diverse and dynamic object (corresponding to a target device further corresponding to furniture) (Jiang; “… feature representations (or feature points) may optionally be pooled (for example, using the CNN of FIG. 6B) across the images from multiple viewpoints to obtain output class predictions 205, such as a box, bed, chair, desk, phone, lamp, etc. More specifically, the feature representations can be a feature vector computed based on the visual appearance of corresponding pixels in the corresponding images 112A-112B from multiple viewpoints, such as the mean or centroids of some clusters found by clustering algorithms” [¶ 0073]; “nodes of the hidden layer 314 can be calculated as a function of the bias ‘b’ and the weighted sum ‘W’ of the nodes of the input layer 312, where a respective weight is assigned to each connection between a node of the input layer 312 and a node in the hidden layer 314 … The nodes of the hidden layer 314 can be considered to be features extracted from the pixels (represented by the nodes of the input layer 312) of an input image patch, and the learned weights can be considered to be filters that filter the input image data to generate the feature representations” [¶ 0090-0091]). In other words, the captured images are classified in order to determine its product type (e.g. determine if the captured object is a chair vs. a desk), the classifier performs a learning algorithm which establishes element weight(s) based on a product type of the furniture (i.e. the product type of the furniture are associated with feature representations). 
Therefore, Applicant’s arguments above are not persuasive.
The Examiner suggests incorporating subject matter within ¶ 0075-0077 within the independent claims, in order to differentiate from the applied prior art, wherein the limitation of the “component weight” is narrower than its current broadest reasonable interpretation (MPEP; [2111]).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodato et al., US PGPUB No. 20180350134 A1, hereinafter Lodato, in view of Jiang et al., US PGPUB No. 20210103776 A1, hereinafter Jiang, and further in view of Stauber et al., US PGPUB No. 20200111267 A1, hereinafter Stauber.

	
Regarding claim 11, Lodato discloses an electronic device for acquiring virtual object data in augmented reality (Lodato; a VR content rendering system (i.e. electronic device) for acquiring virtual object data in AR [¶ 0032, ¶ 0034-0035, and ¶ 0037-0038], as illustrated within Fig. 1; wherein, hardware and/or software is/are facilitated [¶ 0044 and ¶ 0047]; moreover, computer device [¶ 0158], as illustrated within Fig. 22), the electronic device comprising: 
a memory storing one or more instructions (Lodato; the system (i.e. electronic device), as addressed above, comprising a storage facility (i.e. memory) storing one or more instructions [¶ 0032-0033 and ¶ 0045]; moreover, computer memory comprising computer-implemented instructions [¶ 0160-0161 and ¶ 0164]; moreover, CRM [¶ 0155-0157]); and 
a processor configured to execute the one or more instructions (Lodato; the system (i.e. electronic device), as addressed above, comprising a rendering facility (i.e. processor) configured to execute the one or more instructions [¶ 0032-0033 and ¶ 0047-0048]; moreover, computer processor executing computer-implemented instructions [¶ 0160-0161 and ¶ 0164]; moreover, CRM [¶ 0155-0157]) to: 
identify at least one component of a target object from three-dimensional image data corresponding to the target object (Lodato; the rendering facility (i.e. processor), as addressed above, configured to identify at least one component of a target object from 3D image data corresponding to the target object [¶ 0050-0053 and ¶ 0058]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; moreover, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] associated with an object [¶ 0035]; still further, a component corresponding to a face/surface), the at least one component being exposed to a view from outside of the target object (Lodato; the at least one component, as addressed above, being exposed to a view from outside of the target object [¶ 0049-0052], as illustrated within Fig. 2), identify a type of the target object from the three-dimensional image data corresponding to the target object (Lodato; identify a product description (i.e. type, shape, geometry) of the target object from the 3D image data corresponding to the target object [¶ 0055-0057 and ¶ 0139-0140]).
Lodato fails to explicitly disclose a target device; and to:
identify a product type of the target device from the three-dimensional image data corresponding to the target device,
identify a plurality of directions of the target device based on the identified product type of the target device,
obtain at least one of a component weight or a direction weight based on the product type of the target device, and 
acquire virtual object data for representing an appearance of the target device based on the at least one component, the plurality of directions, and the at least one of the component weight or the direction weight.
	However, Jiang teaches a target device (Jiang; a target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]); and
identify a product type of the target device from the three-dimensional image data corresponding to the target device (Jiang; identify a product type of the target device from the 3D image data corresponding to the target device [¶ 0048 and ¶ 0073], as illustrated within Fig. 2B), identify a plurality of directions of the target device based on the identified product type of the target device (Jiang; identify a plurality of directions/poses of the target device based on the data of the target device [¶ 0059, ¶ 0073-0075, and ¶ 0096], as illustrated within Fig. 2B; moreover, captured training images from different direction [¶ 0070-0072] to determine proper classification [¶ 0073 and ¶ 0080]; wherein, capture devices are directed [¶ 0070], and one or more surfaces of an object are detected and analyzed [¶ 0036 and ¶ 0071-0073]; moreover, object diction using multiple viewpoint [¶ 0061-0063]), obtain at least one of a component weight or a direction weight based on the product type of the target device (Jiang; obtain (through the CNN) at least one of a classification (i.e. component weight or direction weight) based on the product type of the target object [¶ 0056, ¶ 0059-0060, and ¶ 0073], as illustrated within Fig. 2B; wherein, classification involves weighted features and/or scoring corresponding to at least one of a component weight or a direction weight [¶ 0036-0037 and ¶ 0048-0049], such that weighted values are associated with machine learning [¶ 0090-0091 and ¶ 0104]), and acquire virtual object data for representing an appearance of the target device based on the at least one component, the plurality of directions, and the at least one of the component weight or the direction weight (Jiang; acquire mesh (i.e. virtual object) data for representing an appearance of the target object [¶ 0014, ¶ 0034, and ¶ 0064-0065] based on the at least one component, the plurality of directions, and the at least one of the classification (i.e. component weight or direction weight) [¶ 0059-0060, ¶ 0067-0068, and ¶ 0073]; such that, processable data is obtained from image data [¶ 0070-0072 and ¶ 0080]; and wherein, a 2D mesh forms a 3D mesh [¶ 0063-0064 and ¶ 0066-0068]; moreover, generating 3D models [¶ 0005], Cartesian space data is associated with reconstruction [¶ 0070-0073], and 3D point cloud reconstruction [¶ 0064-0065 and ¶ 0092]).
Lodato and Jiang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato, to incorporate a target device; and identify a product type of the target device from the three-dimensional image data corresponding to the target device, identify a plurality of directions of the target device based on the identified product type of the target device, obtain at least one of a component weight or a direction weight based on the product type of the target device, and acquire virtual object data for representing an appearance of the target device based on the at least one component, the plurality of directions, and the at least one of the component weight or the direction weight (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]).
	Lodato as modified by Jiang fails to explicitly disclose to: identify the target object based on the identified type of the target object.
	However, Stauber teaches to: identify the target object based on the identified type of the target object (Stauber; identifying the target object based on the classification (i.e. identified type) of the target object [¶ 0050-0051 and ¶ 0053]; moreover, classification vectors [¶ 0008-0009], and classification in relation with characteristics [¶ 0049 and ¶ 0053]).
Lodato in view of Jiang and Stauber are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang, to incorporate to: identify the target object based on the identified type of the target object (as taught by Stauber), in order to provide an improved object detection/recognition of diverse objects while reducing computational complexes (Stauber; [¶ 0011-0014]).

Regarding claim 12, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 11, wherein the three-dimensional image data comprises computer-aided design (CAD) data (Lodato; the 3D image data, as addressed within the parent claim(s), comprises computer-aided design data corresponding to color data, depth data, and/or metadata [¶ 0051-0053], as illustrated by Fig. 2; moreover, 2D color data [¶ 0036], depth data [¶ 0037-0038], and/or metadata [¶ 0045 and ¶ 0053]).  

Regarding claim 13, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 11, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to: 
arrange the target object and at least one virtual light source in a virtual space based on the three-dimensional image data (Lodato; rendering facility (i.e. processor), as addressed above, to arrange the target object and at least one ray (i.e. virtual light) source in a virtual space based on the 3D image data [¶ 0061-0063], as illustrated by Figs. 5-7), and identify a component reached by light emitted from the at least one virtual light source (Lodato; identify a component reached by ray/light emitted from the at least one ray (i.e. virtual light) source [¶ 0061-0063], as illustrated by Figs. 5-7; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; such that, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with an object face/surface [¶ 0050-0053 and ¶ 0058]), from among a plurality of components included in the target object, as the at least one component (Lodato; as the at least one component from among a plurality of components included in the target object [¶ 0050-0053 and ¶ 0058]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; moreover, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with one or more ray casted faces/surfaces [¶ 0061-0063]).
Jiang further teaches the target device (Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 14, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 13, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to:
rotate the at least one virtual light source about a virtual line passing through the target object as a central axis (Lodato; rendering facility (i.e. processor), as addressed above, to pivot/rotate the at least one ray (i.e. virtual light) source about a virtual line passing through the target object as a central axis [¶ 0061-0063], as illustrated by Figs. 5-7), and identify the component reached by the light emitted from the at least one virtual light source while the at least one virtual light source is rotating (Lodato; identify the component reached by the ray/light emitted from the at least one ray (i.e. virtual light) source while the at least one ray (i.e. virtual light) source is pivoting/rotating  [¶ 0061-0063], as illustrated by Figs. 5-7; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; such that, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with an object face/surface [¶ 0050-0053 and ¶ 0058]), from among the plurality of components included in the target object, as the at least one component (Lodato; as the at least one component from among the plurality of components included in the target objects [¶ 0050-0053 and ¶ 0058]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; moreover, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with one or more ray casted faces/surfaces [¶ 0061-0063]).
Jiang further teaches the target device (Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 15, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 13, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to:
move another component that is movable from among the plurality of components included in the target object (Lodato; rendering facility (i.e. processor), as addressed above, to move another component that is movable from among the plurality of components included in the target object [¶ 0105-0107]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; such that, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with an object face/surface [¶ 0050-0053 and ¶ 0058]), and identify the component reached by the light emitted from the at least one virtual light source reaches while other component is moved, as the at least one component, from among the plurality of components included in the target object (Lodato; identify the component reached by the ray/light emitted from the at least one ray (i.e. virtual light) source reaches [¶ 0061-0063] while (the) other component is moved from among the plurality of components included in the target object as the at least one component [¶ 0105-0107]; wherein, a component corresponds to 2D color data, depth data, metadata, and/or mesh data [¶ 0136-0139]; such that, 2D color data [¶ 0036], depth data [¶ 0037-0038], metadata [¶ 0045 and ¶ 0053], and mesh data [¶ 0057, ¶ 0059-0060, and ¶ 0064] is associated with one or more object faces/surfaces [¶ 0050-0053 and ¶ 0058]; wherein, data analysis and/or manipulation is independent and can work in combination).  
Jiang further teaches the target device (Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 16, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 13, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)).
Jiang further teaches to identify a size of the virtual object data based on the at least one component and the set component weight (Jiang; identifying an implicit shape/size of the virtual object data based on the at least one component and the set classification (i.e. component weight) [¶ 0048-0049 and ¶ 0056-0060]; wherein, shape/size identification is implicit, given bounding boxes or edge detection in relation with object recognition [¶ 0046-0047 and ¶ 0113-0115] and depth/point-cloud calculations [¶ 0064-0065 and ¶ 0072-0073]; moreover, the classification is associated with weights [¶ 0037-0038] for determining outputs [¶ 0087-0088, ¶ 0090-0091, and ¶ 0104] related to determining an implicit shape/size [¶ 0048, ¶ 0056, and ¶ 0059-0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate identifying a size of the virtual object data based on the at least one component and the set component weight (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 17, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 11, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)) to:
obtain a database including information about a preset type of the target object and a main direction corresponding to the preset type of the target object (Lodato; rendering facility (i.e. processor), as addressed above, to obtain a server/database including information about a preset description (i.e. type, shape, geometry) of the target object and a main direction corresponding to the preset description (i.e. type, shape, geometry) of the target object [¶ 0111-0113]; wherein, the server/DB streams [¶ 0117-0118] 2D color data [¶ 0036 and ¶ 0120], depth data [¶ 0037-0038], metadata [¶ 0045, ¶ 0053, and ¶ 0121]; moreover, server stored data file [¶ 0121, ¶ 0124-0126, and ¶ 0135]), match the preset type of the target object included in the database with the identified type of the target object (Lodato; duplicate/match the preset description (i.e. type, shape, geometry) of the target object included in the server/DB with the identified description (i.e. type, shape, geometry) of the target object [¶ 0117-0118 and ¶ 0128]; wherein, description (i.e. type, shape, geometry) of the target object from the 3D image data corresponding to the target object [¶ 0055-0057 and ¶ 0139-0140]; moreover, file data [¶ 0122 and ¶ 0135] associated with configured color, depth, and meta data [¶ 0119-0121]), and identify the plurality of directions of the target object based on a result of the matching (Lodato; identify the plurality of directions of the target object [¶ 0059, ¶ 0074-0075, and ¶ 0096] based on a result of the duplication/matching [¶ 0117-0118 and ¶ 0120-0121]; wherein, capture device is directed [¶ 0041 and ¶ 0043]; and wherein, one or more surfaces of an object are detected and analyzed [¶ 0061-0062, ¶ 0064, and ¶ 0066]; moreover, data file [¶ 0121, ¶ 0124-0126, and ¶ 0135] configured with meta data [¶ 0045 and ¶ 0053]). 
Jiang further teaches the target device (Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]); and to:
obtain a database including information about a preset product type of the target device and a main direction corresponding to the preset product type of the target device (Jiang; obtain a database [¶ 0050 and ¶ 0058-0060] including information about a preset product type of the target device [¶ 0048-0049] and a main direction corresponding to the preset product type of the target device [¶ 0038, ¶ 0061, ¶ 0065, and ¶ 0067-0068]; moreover, training pose generation [¶ 0092]), match the preset product type of the target device included in the database with the identified product type of the target device (Jiang; match the preset product type of the target device included in the database with the identified product type of the target device [¶ 0038, ¶ 0061, ¶ 0065, and ¶ 0067-0068]; moreover, matching new data with initial data [¶ 0067 and ¶ 0076-0078]; moreover, training images [¶ 0094-0095]; wherein, training data is included in the DB [¶ 0050 and ¶ 0058-0060]), and identify the plurality of directions of the target object based on a result of the matching (Jiang; identify the plurality of directions/poses (i.e. DoF) of the target object based on a result of the matching [¶ 0076-0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device; and to: and obtain a database including information about a preset product type of the target device and a main direction corresponding to the preset product type of the target device, match the preset product type of the target device included in the database with the identified product type of the target device, and identify the plurality of directions of the target object based on a result of the matching (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 18, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 17, wherein the processor is further configured to execute the one or more instructions (Lodato; the rendering facility (i.e. processor) is further configured to execute the one or more instructions, as addressed within the parent claim(s)).
Jiang further teaches to determine a size of the virtual object data based on the direction weight (Jiang; determine an implicit shape/size of the virtual object data based on the classification (i.e. direction weight) [¶ 0048-0049 and ¶ 0056-0060]; wherein, shape/size determination is implicit, given bounding boxes or edge detection in relation with object recognition [¶ 0046-0047 and ¶ 0113-0115] and depth/point-cloud calculations [¶ 0064-0065 and ¶ 0072-0073]; moreover, the classification is associated with weights [¶ 0037-0038] for determining outputs [¶ 0087-0088, ¶ 0090-0091, and ¶ 0104] related to determining an implicit shape/size [¶ 0048, ¶ 0056, and ¶ 0059-0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate determining a size of the virtual object data based on direction weight (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 19, Lodato in view of Jiang and Stauber further discloses the electronic device of claim 11, wherein the plurality of directions of the target object is defined based on a three-dimensional coordinate system set in a virtual space (Lodato; the plurality of directions of the target object, as addressed within the parent claim(s), is defined based on a 3D coordinate system set in a virtual space [¶ 0059, ¶ 0074-0075, and ¶ 0096]; moreover, one or more surfaces of an object are detected and analyzed [¶ 0060-0062, ¶ 0064, and ¶ 0066] in relation with directed capturing [¶ 0041 and ¶ 0043]; furthermore, depth data [¶ 0037-0038] and/or metadata [¶ 0045 and ¶ 0053] of a 3D scene [¶ 0043 and ¶ 0048-0050]).  
Jiang further teaches the target device (Jiang; the target device corresponding to diverse and dynamic objects (i.e. non humanoid) [¶ 0033 and ¶ 0039-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the target device (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]). 

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 11, due to the similarities claim 20 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 20 is/are addressed below.
Lodato discloses a computer-readable recording medium having recorded thereon a program for executing, on a computer, a method of acquiring virtual object data in augmented reality (Lodato; a computer-readable recording medium having recorded thereon a program for executing a method of acquiring virtual object data in AR on a computer [¶ 0155-0157 and ¶ 0160-0161]; moreover, AR acquiring of virtual object data [¶ 0032, ¶ 0034-0035, and ¶ 0037-0038]).
(further refer to the rejection of claim 11)

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 11, due to the similarities claim 1 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 1.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 12, due to the similarities claim 2 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 2.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 13, due to the similarities claim 3 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 3.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 14, due to the similarities claim 4 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 4.
 
Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 15, due to the similarities claim 5 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 5.

Regarding claim 6, Lodato in view of Jiang and Stauber further discloses the method of claim 3, wherein the acquiring of the virtual object data for representing the appearance of the target device (Jiang; acquiring of the virtual object data for representing the appearance of the target device, as addressed within the parent claim(s)) comprises identifying a size of the virtual object data based on at least one of the at least one component or the set component weight (Jiang; identifying an implicit shape/size of the virtual object data based on the at least one component or the set classification (i.e. component weight) [¶ 0048-0049 and ¶ 0056-0060]; wherein, shape/size identification is implicit, given bounding boxes or edge detection in relation with object recognition [¶ 0046-0047 and ¶ 0113-0115] and depth/point-cloud calculations [¶ 0064-0065 and ¶ 0072-0073]; moreover, the classification is associated with weights [¶ 0037-0038] for determining outputs [¶ 0087-0088, ¶ 0090-0091, and ¶ 0104] related to determining an implicit shape/size [¶ 0048, ¶ 0056, and ¶ 0059-0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the acquiring of the virtual object data for representing the appearance of the target device comprises identifying a size of the virtual object data based on at least one of the at least one component or the set component weight (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]).  

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 17, due to the similarities claim 7 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 7.

Regarding claim 8, Lodato in view of Jiang and Stauber further discloses the method of claim 7, wherein the acquiring of the virtual object data for representing the appearance of the target device (Jiang; acquiring of the virtual object data for representing the appearance of the target device, as addressed within the parent claim(s)) comprises determining a size of the virtual object data based on the direction weight (Jiang; determining an implicit shape/size of the virtual object data based on the classification (i.e. direction weight) [¶ 0048-0049 and ¶ 0056-0060]; wherein, shape/size identification is implicit, given bounding boxes or edge detection in relation with object recognition [¶ 0046-0047 and ¶ 0113-0115] and depth/point-cloud calculations [¶ 0064-0065 and ¶ 0072-0073]; moreover, the classification is associated with weights [¶ 0037-0038] for determining outputs [¶ 0087-0088, ¶ 0090-0091, and ¶ 0104] related to determining an implicit shape/size [¶ 0048, ¶ 0056, and ¶ 0059-0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the acquiring of the virtual object data for representing the appearance of the target device comprises determining a size of the virtual object data based on the direction weight (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]).  

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 19, due to the similarities claim 9 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 9.

Regarding claim 10, Lodato in view of Jiang and Stauber further discloses the method of claim 1, wherein the three-dimensional image data is acquired from a network including a cloud (Lodato; the 3D image data is acquired from a network including a cloud [¶ 0110-0113]; wherein, the server/DB streams [¶ 0117-0118] 2D color data [¶ 0036 and ¶ 0120], depth data [¶ 0037-0038], metadata [¶ 0045, ¶ 0053, and ¶ 0121]; moreover, server stored data file [¶ 0121, ¶ 0124-0126, and ¶ 0135]).  

Regarding claim 21, Lodato in view of Jiang and Stauber further discloses the method of claim 1, wherein the component weight is set according to each individual component of the target device to be visualized in the virtual object data (Jiang; the component weight is set according to each individual pixel (i.e. component feature) of the target device to be visualized in the virtual object data [¶ 0056, ¶ 0059-0060, and ¶ 0073]; wherein, classification involves weighted features [¶ 0036-0037 and ¶ 0048-0049], and weighted values are associated with machine learning [¶ 0090-0091 and ¶ 0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the component weight is set according to each individual component of the target device to be visualized in the virtual object data (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]).  

Regarding claim 22, Lodato in view of Jiang and Stauber further discloses the method of claim 1, wherein the component weight is set according to a priority order in which each individual component of the target device is to be visualized in the virtual object data (Jiang; the component weight is set according to a priority order in which each individual pixel (i.e. component, feature) of the target device is to be visualized in the virtual object data [¶ 0122-0123]; moreover, “features (that) are better than others for recognizing the object and may be assigned a greater weight” [¶ 0037]; wherein, classification involves weighted features [¶ 0036-0037 and ¶ 0048-0049], and weighted values are associated with machine learning [¶ 0090-0091 and ¶ 0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the component weight is set according to a priority order in which each individual component of the target device is to be visualized in the virtual object data (as taught by Jiang), in order to provide an improved object recognition of diverse objects while reducing supervised involvement (Jiang; [¶ 0003-0004]).  



	

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1 as applied to claim(s) Lodato in view of Jiang and Stauber above, and further in view of Kotake et al., US PGPUB No. 20090262113 A1, hereinafter Kotake.

Regarding claim 23, Lodato in view of Jiang and Stauber further discloses the method of claim 1, the plurality of defined directions from which the target device is to be visualized in the virtual object data.
Lodato as modified by Jiang and Stauber fails to disclose wherein the direction weight is set corresponding to the plurality of defined directions.
However, Kotake teaches the direction weight is set corresponding to the plurality of defined directions from which the target object is to be visualized in the virtual object data (Kotake; the direction weight (i.e. weight values) is set/calculated [¶ 0044 and ¶ 0046] corresponding to the plurality of defined directions from which the target device is to be visualized in the virtual object data [¶ 0067-0068]; wherein, weight value is calculated based on position and orientation information of six degrees of freedom [¶ 0146 and ¶ 0148-0149]; wherein, the position and orientation calculation unit calculates a weight value w(i, t, k) of each particle based on observation [¶ 0164]).
Lodato in view of Jiang and Stauber and Kotake are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lodato as modified by Jiang and Stauber, to incorporate the direction weight is set corresponding to the plurality of defined directions from which the target object is to be visualized in the virtual object data (as taught by Kotake), in order to provide an improved realization of virtual data within physical space (Kotake; [¶ 0004-0005]).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616